Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-10, 13-15, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-13 of U.S. Patent No. 11,049,330.
Regarding independent claim 1 of the instant application, although the conflicting claim is not identical, the claims are not patentably distinct because application claim 1is generic to all that is recited in patent claim 1; that is, the instant application claim is anticipated by the patent claim because it contains all the limitations of application claim 1, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 11,049,330
Instant Application
1. A device comprising: a display configured to generate overlaid images for overlaying with real-world scenes; a light sensor configured to capture a light measurement of scene light from an external environment of the device; a color reference object configured to direct the scene light to the light sensor, wherein the light sensor is configured to 
adjust an image
color of at least a portion of the overlaid images in response to the color space adjustment value.
[repeated from above]
a display configured to generate overlaid images for overlaying with real-world scenes





and processing
logic configured to: determine a color space adjustment value in response to the light measurement; generate adjusted overlaid images by adjusting an image color of at least a portion of the overlaid images in response to the color space adjustment value; and

drive the display to present the adjusted overlaid images overlaid with the real-world scenes.


The limitations of independent claims 10 and 15 of the instant application are substantially similar to those of claim 1, and are similarly rejected, based on their correspondence to patent claims 7 and 10, respectively.  A summary of all corresponding claims, including dependent claims, is as follows:
Instant Application
1
2
3
4
5
8
9
10
13
14
15
18
19
20
Patent No. 11,049,330
1
1
2
3
4
5
6
7
8
9
10
11
12
13



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8-10, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (U.S. Patent Application Publication No. 2018/0129050), referred herein as Hayashi.

Regarding claim 5, Hayashi teaches the device of claim 1, wherein the light sensor includes an image sensor oriented to capture a scene image as the light measurement (para 34, lines 1-13; para 36, lines 1-7).
Regarding claim 8, Hayashi teaches the device of claim 1, wherein the processing logic is configured to receive the light measurement from the light sensor (para 36, lines 1-7; para 37, lines 1-9; para 48).  
Regarding claim 9, Hayashi teaches the device of claim 1, wherein the device is a head mounted display (HMD) (para 34, lines 1-2).  
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claims 1 and 9; thus they are rejected on similar grounds.
Regarding claim 13, Hayashi teaches the computer-implemented method of claim 10, wherein adjusting the image color includes adjusting sub-pixel values of the overlaid image based on the color space adjustment value (para 48).  

Regarding claim 15, Hayashi teaches a computer-implemented method comprising: receiving a scene image of a real-world scene, and identifying at least one color reference point in the scene image of the real-world scene (para 34, lines 1-13; para 36, lines 1-5; para 37, lines 1-9; para 89, lines 1-6); generating a color space adjustment map for an overlaid image utilizing the at least one color reference point (para 41, lines 1-6; paras 47 and 48); applying the color space adjustment map to the overlaid image to generate an adjusted overlaid image by adjusting an image color of at least a portion of the overlaid image, and driving a display to present the adjusted overlaid image to be overlaid with real-world scenes viewable by a user (para 36, lines 1-7; para 37; para 60, lines 1-4).
Regarding claim 20, Hayashi teaches the computer-implemented method of claim 15, wherein the scene image is captured by a front-facing camera of a head mounted display (para 36, lines 1-5).

Allowable Subject Matter
Claims 2-4, 6, 7, 11, 12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any applicable double patenting rejections are overcome.  These claims comprise allowable subject matter for the reasons discussed in parent application 16/710,153 (now patent 11,049,330).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tomlinson (U.S. Patent Application Publication No. 2015/0207960); System and method of adjusting the color of image objects based on chained reference points, gradient characterization, and pre-stored indicators of environmental lighting conditions.
Yamazaki (U.S. Patent Application Publication No. 2016/0225190); Head-mounted display device, method of controlling the same, and computer program.
Gorumkonda (U.S. Patent No. 9,734,635); Environment aware color visualization.
Rodriguez (U.S. Patent Application Publication No. 2018/0053284); Virtual, augmented, and mixed reality systems and methods.
Chaturvedi (U.S. Patent No. 10,572,988); Capturing color information from a physical environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613